UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                   No. 2:17-cr-0587 (JMA)
       - against -
                                                                   Notice of Defendants’
 CHRISTOPHER MCPARTLAND and                                        Joint Supplemental
 THOMAS J. SPOTA,                                                  Pre-Trial Motions

                                    Defendants.               (Request to be filed under seal)


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated

August 30, 2019, the affirmation of Larry Krantz, Esq., dated August 30, 2019 and the exhibits

thereto, and all prior pleadings and proceedings herein, the defendants Christopher McPartland

and Thomas J. Spota will jointly move this Court, before the Honorable Joan M. Azrack, at a date

and time to be fixed by the Court, at the United States District Court, 100 Federal Plaza, Central

Islip, New York 11722, for an Order: (1) directing the government to disclose to the defendants

all interview reports and notes and grand jury testimony of the 35 witnesses included in the

government’s list of individuals possessing exculpatory information; (2) to the extent the

government seeks to use the grand jury testimony                                in any way at trial,

precluding the use of all such testimony that was improperly obtained or the admission of which

would otherwise violate the Federal Rules of Evidence; (3) directing the government to disclose

to the defendants all Giglio and 3500 material, as well as witness and exhibit lists, at least 45 days

before trial; (4) directing the government to disclose to the defendants, for potential government

witnesses, all material contained within the Suffolk County custodial data in its possession

required to be disclosed under Federal Rule of Evidence 16, the Jenks Act, Brady and Giglio;

(5) directing the government to disclose James Burke’s statements regarding James Hickey’s

mental condition; and (6) granting such further relief as the Court deems proper.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                            No. 2:17-cr-0587 (JMA)
     - against -

CHRISTOPHER MCPARTLAND and
THOMAS J. SPOTA,

                        Defendants.




     MEMORANDUM OF LAW IN SUPPORT OF THE DEFENDANTS’ JOINT
              SUPPLEMENTAL PRE-TRIAL MOTIONS



        UNREDACTED VERSION – REQUEST TO BE FILED UNDER SEAL




                                        KRANTZ & BERMAN LLP
                                        747 Third Avenue, 32nd Floor
                                        New York, New York 10017
                                        (212) 661-0009

                                        Counsel for Christopher McPartland

                                        COVINGTON & BURLING LLP
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018-1405
                                        (212) 841-1022

                                        Counsel for Thomas J. Spota
                                                    TABLE OF CONTENTS
Preliminary Statement..................................................................................................................... 1

Factual Background ........................................................................................................................ 4

Argument ...................................................................................................................................... 17

I.     The Defense is Entitled to an Order Compelling the Disclosure of All Witness
       Statements and Grand Jury Testimony of the 35 Witnesses with Exculpatory
       Information ........................................................................................................................... 17

II.    Should the Government Seek to Use the            Grand Jury Testimony at Trial, it
       Should be Precluded From Using Any Portion That Is Objectionable Under the
       Federal Rules of Evidence or Is Otherwise the Result of Improper Questioning ................. 24

III. The Defense is Entitled to Disclosure of all Giglio and 3500 Material, as well as
     Witness and Exhibit Lists, at least 45 Days Before Trial ..................................................... 27

IV. The Defense is Entitled to Disclosure of all Rule 16, 3500, Brady and Giglio
    Material Contained in Data Produced to the Government by Suffolk County ..................... 30

V.     The Government Should Be Compelled to Produce James Burke’s Statements
       Regarding James Hickey’s Mental Health............................................................................ 36

Conclusion .................................................................................................................................... 39
                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Berger v. United States,
   295 U.S. 78 (1935)...................................................................................................................19

Blankenship v. United States,
   No. 5:14-cr-00244, Doc. No. 738 (S.D.W.V. Aug. 26, 2019).................................................20

Brady v. Maryland,
   373 U.S. 83 (1963)........................................................................................................... passim

Campbell v. Maryland,
  769 F.2d 314 (6th Cir. 1985) ...................................................................................................37

Contreras v. Artus,
   778 F.3d 97 (2d Cir. 2015).......................................................................................................24

Dennis v. Pennsylvania Department of Corrections,
   834 F.3d 263 (3d Cir. 2016).....................................................................................................37

Giglio v. United States,
   405 U.S. 150 (1972)......................................................................................................... passim

Green v. Boc Laundry Mach. Co.,
   490 U.S. 504 (1989).................................................................................................................25

Kyles v. Whitley,
   514 U.S. 419 (1995).....................................................................................................31, 33, 34

Lindsey v. King,
   769 F.2d 1034 (5th Cir. 1985) .................................................................................................37

Parker v. Herbert,
   No. 02-CV-037, 2009 WL 2971575 (W.D.N.Y. May 28, 2009).......................................31, 34

Shows v. M/V Red Eagle,
   695 F.2d 114 (5th Cir. 1983) ...................................................................................................25

Smith v. Cain,
   565 U.S. 73 (2012)...................................................................................................................37

Strickler v. Greene,
    527 U.S. 263 (1999).................................................................................................................19
United States v. Anh The Duong,
   CR 01-20154, 2010 U.S. Dist. LEXIS 21754 (N.D. Cal. Feb. 9, 2010)............................36, 37

United States v. Agurs,
   427 U.S. 97 (1976) ..................................................................................................................33

United States v. Avellino,
   136 F.3d 249 (2d Cir. 1998).........................................................................................31, 32, 35

United States v. Bagley,
   473 U.S. 667 (1985).................................................................................................................31

United States v. Bin Laden,
   397 F. Supp. 2d 465 (S.D.N.Y. 2005)......................................................................................31

United States v. Brown,
   650 F.3d 581 (5th Cir. 2011) ...................................................................................................19

United States v. Canniff,
   521 F.2d 565 (2d Cir. 1975)...............................................................................................34, 35

United States v. Coppa,
   267 F.3d 132 (2d Cir. 2001).....................................................................................................31

United States v. Espinal,
   96 F. Supp. 3d 53 (S.D.N.Y. 2015) .........................................................................................20

United States v. Ferguson,
   246 F.R.D. 107 (D. Conn. 2007)..............................................................................................26

United States v. Friedman,
   854 F.2d 535 (2d Cir. 1988).....................................................................................................38

United States v. Gerard,
   507 Fed. Appx. 218 (3d Cir. 2012)..........................................................................................26

United States v. Gil,
   297 F.3d 93 (2d Cir. 2002).......................................................................................................19

United States v. Golyansky,
   291 F.3d 1245 (10th Cir. 2002) ...............................................................................................36

United States v. Gotti,
   457 F. Supp. 2d 395 (S.D.N.Y. 2006)......................................................................................26

United States v. Hutcher,
   622 F.2d 1083 (2d Cir. 1980).............................................................................................34, 35




                                                                    ii
United States v. Lang,
   589 F.2d 92 (2d Cir. 1978).................................................................................................25, 26

United States v. Lauderdale,
   5:15-cr-00012, 2015 U.S. Dist. LEXIS 151189 (N.D. Cal. Nov. 5, 2015)..............................36

United States v. McVeigh,
   954 F. Supp. 1441 (D. Colo. 1997)..........................................................................................35

United States v. Payne,
   63 F.3d 1200 (2d Cir. 1995)...............................................................................................31, 32

United States v. Ruiz,
   536 U.S. 622 (2002).................................................................................................................35

United States v. Stein,
   488 F. Supp. 2d 350 (S.D.N.Y. 2007)................................................................................31, 35

United States v. Stevens,
   No. 08-CR-231 (D.D.C.)..........................................................................................................20

United States v. Stewart,
   907 F.3d 677 (2d Cir. 2018).....................................................................................................38

United States v. Stillo,
   91 CR 795-1-2, 1992 U.S. Dist. LEXIS 15595 (N.D. Ill. Oct. 9, 1992)..................................37

United States v. Swain,
   No. S4 08 Cr. 1175, 2011 U.S. Dist. LEXIS 92639 (S.D.N.Y. Aug. 16, 2011)......................36

United States v. Swano,
   91 CR 477-02-03, 1992 U.S. Dist. LEXIS 7554 (N.D. Ill. June 1, 1992) ...............................37

United States v. Triumph Cap. Group, Inc.,
   544 F.3d 149 (2d Cir. 2008).....................................................................................................19

United States v. Uvino,
   590 F. Supp. 2d 372 (E.D.N.Y. 2008) .....................................................................................38

United States v. W.R. Grace,
   401 F. Supp. 2d 1069 (D. Mont. 2005)....................................................................................35

United States v. Wilson,
   15-CR-142 (EAW) (MJR), 2017 WL 1456984 (W.D.N.Y. Apr. 25, 2017)............................19

Statutes and Rules

18 U.S.C. § 3500 .................................................................................................................... passim



                                                                    iii
Federal Rule of Criminal Procedure 16 ................................................................................. passim

Federal Rule of Evidence 403 ......................................................................................21, 22, 25, 26

     Rule 410 ...................................................................................................................................26

     Rule 602 .............................................................................................................................25, 26

     Rule 613 ...................................................................................................................................21

     Rule 801 .......................................................................................................................25, 26, 38

     Rule 803 ...................................................................................................................................26

     Rule 804 .............................................................................................................................25, 26

     Rule 806 ...................................................................................................................................38

Other Authorities

U.S. Attorney’s Manual § 9-5.001 .................................................................................................19

U.S. Attorney’s Manual § 9-5.002 .................................................................................................19




                                                                       iv
                                      Preliminary Statement
        These joint motions are submitted on behalf of defendants Christopher McPartland and

Thomas Spota, to supplement their pre-trial motions filed in October 2018.

        This submission is necessitated by new information that has only recently come to light,

based on a series of belated disclosures by the government. We do not submit this memorandum

lightly, as we have great respect for the Office of the United States Attorney for the Eastern District

of New York (the “Office”). However, recent events necessitate the filing of these supplemental

motions, in order to ensure that Mr. McPartland and Mr. Spota receive the fair trial to which they

are constitutionally entitled.

        Recently, the government has made several disclosures that reflect a troubling failure to be

fully candid with defense counsel on the subject of Brady and Giglio material, as well as an

insensitivity to the defense’s need to receive Brady and Giglio material on a timely basis. These

disclosures have also shown the government’s continued failure to timely produce material under

Federal Rule of Criminal Procedure 16. The disclosures are as follows:

            1. On April 12, 2019 – nearly 18 months after indictment, and on what
               would have been the eve of trial but for a government-precipitated
               adjournment – the government revealed the names of 35 potential
               witnesses who have exculpatory information on topics critical to the
               defense. This barebones disclosure included the fact that former
               Suffolk County Police Chief James Burke had repeatedly denied to
               a multitude of people that he assaulted Christopher Loeb. This
               information is critical because the evidence at trial will show that
               Burke steadfastly denied his guilt to Mr. Spota and Mr. McPartland
               as well – evidence that will be crucial in evaluating the defendants’
               state of mind, knowledge and intent.

            2. On July 8, 2019, following repeated defense requests, the
               government supplemented its April 12, 2019 disclosure by
               providing some (although still inadequate) detail as to what
               exculpatory statements these witnesses had made to the government.
               The government still refused to provide the witness statements and
   prior grand jury testimony of these witnesses, except as to two
   witnesses: Emily Constant

   As to Constant, who was the Chief Assistant District Attorney
   during the relevant time period, the government disclosed an FBI
   302 report summarizing an interview it had conducted with her in
   2017. That 302 is clearly exculpatory on key points of the case, and
   there seemingly is no reason – other than tactical advantage – that
   the government withheld it from the defense until more than 20
   months after indictment.

                               the government disclosed his
   grand jury testimony,

                           The disclosure of the            transcripts is
   particularly troubling not only because                were belatedly
   disclosed, but also because                         reveal numerous
   inappropriate questions and tactics by the government. The
   government bullied                  tried repeatedly
                  to put words into his mouth that were inconsistent with
   his prior testimony,


                                                          and perhaps
   worst of all, misstated his prior testimony – over and over – in an
   effort to mislead him into adopting the government’s
   mischaracterizations.     The result is demonstrably unreliable
   testimony, brought about by the government’s improper
   questioning.

3. On July 31, 2019, after repeated requests from the defense, the
   government submitted to the Court, in camera, the medical records
   of James Hickey as to two hospitalizations. The history of that
   disclosure is set forth in our letter to the Court dated August 8, 2019,
   and will not be restated here. However, now that the records have
   finally been disclosed (pursuant to the Court’s order), it is clear that
   the government had no legitimate basis for withholding these
   records from the defense, and that it should have disclosed those
   records promptly - and without a fight. Even more disturbing, the
   records (and the government’s own letter to the Court summarizing
   those records) show that the government misled the defense as to the
   substance of these records for months, claiming that Hickey’s
   hospitalization records did not relate to a “mental condition” and had


                                      2
               no “effect on his ‘ability to perceive or to recall events or to testify
               accurately.’” See Govt’s July 31, 2019 Ltr. at p. 5. Given that the
               records document that Hickey was suffering from acute alcoholism
               and pancreatitis in 2013 (caused by binge drinking), and delirium
               with multiple visual and auditory hallucinations in 2015, these
               characterizations cannot be squared with the facts and appear to
               have been designed to dissuade defense counsel from pursuing the
               records. Indeed, had defense counsel accepted the government’s
               representations, the defendants would have been deprived of Brady
               and/or Giglio material of potentially staggering import.

           4. On August 3, 2019 – more than one year after the discovery deadline
              set by the Court in this case – the government informed the defense,
              for the first time, that it had “backup tapes” with custodial data from
              all Suffolk County employees from December 2012 through
              December 2017, but that it would not review or produce any of this
              material, with the exception of nine custodians that it unilaterally
              selected – in direct contravention of its obligations under Federal
              Rule of Criminal Procedure 16, the Jencks Act, Brady and Giglio.

           5. On August 28, 2019, the government produced to the defense over
              200,000 pages of additional Rule 16 documents, in direct
              contravention of the representations it made at the time of the last
              status conference on June 27, 2019.

       This series of events raises significant questions as to the government’s overly aggressive

tactics in investigating and prosecuting this case, and raises doubts as to the government’s ability

– fairly and objectively – to make timely and complete Brady, Giglio and Rule 16 disclosures.

Accordingly, we respectfully submit that the following relief is warranted:

           1. An order compelling the government, within a specified time period,
              to disclose all witness statements and grand jury testimony of the 35
              witnesses contained on its list of individuals possessing exculpatory
              information;

           2. To the extent that the government seeks to use
                             in any way at trial, the preclusion of all
              that was improperly obtained, or the admission of which would
              otherwise violate the Federal Rules of Evidence;




                                                  3
            3. Disclosure of all Giglio and 3500 material, as well as witness and
               exhibit lists, at least 45 days before trial, so that the defense may
               make effective use of what is expected to be an enormous quantity
               of information, by way of further investigation, motions in limine
               and at trial;

            4. Disclosure of all Rule 16, 3500, Brady and Giglio material from the
               Suffolk County custodial data referenced in the government’s
               August 3 letter; and

            5. Entry of an order compelling the government to disclose James
               Burke’s statements regarding James Hickey’s mental condition.

         We set forth the basis for these requests below.

                                       Factual Background

       The defendants are charged with obstruction of justice (and related offenses) in connection

with the Office’s investigation of former Suffolk County Police Chief James Burke. We set forth

the essential allegations of the case – drawn from the indictment and discovery material produced

to date – in order to give context to these motions.

       A.      Burke I

       On December 14, 2012, Christopher Loeb was arrested for breaking into James Burke’s

car and stealing his duffel bag, containing a gun belt and personal items. Loeb was on probation

at the time for another offense, and his theft was discovered when his probation officer conducted

a routine search of Loeb’s house and discovered the stolen bag. The probation officer notified the

Suffolk County Police Department (“SCPD”) and Loeb was arrested at his house that same day by

the SCPD Intelligence Squad (the “Intel Squad”), under the command of then-Lieutenant James

Hickey (“Hickey”). Loeb was transported to the Fourth Precinct for processing. At the precinct,

Burke went into the interrogation room and – as is now known – assaulted Loeb together with, and




                                                 4
in the presence of, other SCPD officers from the Intel Squad. Burke and the other officers did not

disclose the assault, and took steps to cover it up.

       In February 2013, Loeb moved to suppress his post-arrest statements and accused Burke

of assaulting him. This led the Suffolk County District Attorney’s Office (the “SCDAO”), with

court approval, to transfer Loeb’s prosecution to a Special Prosecutor from the Queens County

District Attorney’s Office (“Special Prosecutor”) to avoid any potential conflict of interest (since

Burke had worked at the SCDAO for many years).




       Loeb’s allegation led the Office, in approximately April 2013, to open a federal civil rights

investigation into the alleged assault of Loeb. This investigation (referred to herein as “Burke I”)

was conducted out of the Brooklyn office of the United States Attorney’s Office. The Office

served numerous subpoenas in June 2013 in connection with its investigation. During that

investigation, certain SCPD officers falsely denied that Burke had assaulted Loeb in an effort to

obstruct the Burke I investigation.

       In October 2013, the Special Prosecutor conducted a suppression hearing in connection

with Loeb’s motion to suppress. At that hearing, Burke did not testify, but several other officers

testified about the events at both Loeb’s house and the precinct. One of those witnesses (an officer

who apparently witnessed and participated in the assault, along with Burke) falsely denied that

Burke had assaulted Loeb. Loeb’s suppression motion was, in significant respects, denied.

       In December 2013, the Burke I investigation was apparently closed, with no charges being

filed. At that time, the apparent closing of the investigation was communicated to              and




                                                  5
Burke, as well as to Mr. McPartland and Mr. Spota. In January 2014, Loeb pleaded guilty to

burglarizing Burke’s car, among other charges.

        B.     Burke II

        Nearly a year-and-a-half later, in or about mid-2015, the federal investigation of the alleged

assault of Loeb was either renewed or reopened by the Office, this time by prosecutors working

out of the Central Islip office (referred to herein as “Burke II”). According to the government, in

late May 2015 it contacted the attorney for one of the SCPD officers who apparently witnessed

and/or participated in the Loeb assault and advised the attorney that his client would be subpoenaed

“to testify before the grand jury regarding the assault of [Loeb] and the ensuing cover-up.” Sept.

15, 2016 Search Warrant Aff. at ¶ 12, Doc. No 58-1. This contact led to a flurry of conversations

among those who had been involved in Burke I, as to what was transpiring. During Burke II, the

government also subpoenaed, in or about October 2015, police union records relating to the

arrangements for the payment of legal fees for various witnesses, leading to much conversation

and speculation as to why this had occurred.

        As a result of the Burke II investigation, Burke was ultimately arrested in December 2015,

on charges of violating Loeb’s civil rights and conspiring to obstruct justice. He pleaded guilty to

both charges in February 2016. Hickey, who supervised several of the officers who witnessed

and/or participated in the assault of Loeb, proffered with the government multiple times in

December 2015, and ultimately pleaded guilty pursuant to a cooperation agreement on January 15,

2016.

        C.     The Instant Charges

        Almost two years after Burke’s arrest, in October 2017, Mr. McPartland and Mr. Spota

were charged with obstructing the federal investigation into Burke and related offenses. The




                                                  6
allegations in the indictment are highly general, and the government has refused to provide a bill

of particulars, or even to identify the defendants’ alleged co-conspirators. However, the gist of the

government’s case appears to be set forth in two search warrant applications from 2016 and 2017,

which were disclosed to the defense on October 4, 2018, nearly 11 months after they were

requested in discovery. Based on these search warrant applications, the defendants are accused of

the following:

           1. As to Burke I, Mr. McPartland is alleged to have had two
              inculpatory conversations. The first was on June 25, 2013,
              allegedly with Hickey and Burke. 1 Specifically, Mr. McPartland
              allegedly “directed [Hickey] to debrief the SCPD members who
              had been served by the FBI [with subpoenas] and to control them.”
              Sept. 15, 2016 Search Warrant Aff. at ¶ 11. As to the second
              alleged conversation, which took place around the time of the Loeb
              suppression hearing in October 2013, an “immunized police officer
              witness,” identified as CS #2, “testified that the strategy to force an
              officer to give perjured testimony [at the Loeb suppression hearing]
              to protect Burke was formulated by [Mr.] McPartland.” April 21,
              2017 Search Warrant Aff. at ¶ 10, Doc. No. 58-2. The government
              has confirmed that CS # 2 is

           2. As to Burke II, the search warrant applications allege that Mr.
              McPartland and Mr. Spota had an inculpatory conversation with
              Hickey and Burke on June 4, 2015 in Mr. Spota’s office, wherein
              they allegedly discussed, among other things, who was a “rat” in
              connection with the federal investigation, and the fact that Hickey
              needed to “get his guys in order” and to remind them what happens
              to people who “go against the administration.” Id. at ¶ 16.

                 The search warrant applications also allege that Mr. McPartland had
                 an incriminating conversation with Hickey and Burke on August 17,
                 2015, wherein he allegedly stated that “nothing would happen as
                 long as the people that were in the room with [Loeb] did not talk,”
                 that “the Feds might be working on an obstruction case and ‘our
                 actions fit within the statute,’” and that “SCPD Member #3 (one of

1
  Although Hickey is not identified by name in the search warrant applications, it is apparent from
the applications’ content that he is “Cooperating Defendant 1” in the application dated September
15, 2016 and “Cooperating Witness” in the application dated April 21, 2017.


                                                 7
               Hickey’s subordinates) was a ‘rat’ and it was [Hickey’s] failure to
               control SCPD Member #3 that had created the current situation.” Id.
               at ¶ 20.

               The application also alleges that on October 15, 2015, Mr.
               McPartland and other police officers attended a wake together and
               afterwards went drinking at a bar, where Mr. McPartland allegedly
               stated that “he was concerned because the obstruction of justice
               statute was very broad.” Id. at ¶ 22.

               Finally, the application alleges that on November 11, 2015, there
               was a conversation at a restaurant including Burke, Mr. McPartland
               and others, during which Burke said he was going to be arrested and
               Mr. McPartland stated that “the case involved civil rights violations”
               but “questioned what the ‘damages’ would be.” Id. at ¶ 25.

       Those are the only specific allegations of obstruction against Mr. Spota and Mr.

McPartland set forth in the two search warrant applications.2 To the extent the government relies

at trial on any other allegedly incriminating conversations, those allegations are not contained in

any of the discovery materials received to date, other than in portions of

           which we discuss in detail below.

       Based on the above, it is clear that the case against Mr. McPartland and Mr. Spota rests

significantly on Hickey’s testimony and will largely rise or fall based upon the jury’s determination

of his ability to recall (or not recall) conversations accurately, credibly and precisely. Indeed, as



2
  The government’s memorandum of law in opposition to the defendants’ pre-trial motions sets
forth additional conduct not set forth in the indictment or the two search warrant applications,
namely: (1) Mr. McPartland assigning the prosecution of Loeb to the SCDAO Government
Corruption Bureau, which he supervised, in order to control it; (2) requiring that police witnesses,
through the unions, obtain representation from a list of “approved attorneys provided by Burke’s
attorney, with the expectation that [they] would share information with Burke’s attorney;”
(3) “debriefing each of the police witnesses and/or their attorneys” about the investigation;
(4) “arranging for high-ranking members of the SCPD and union officials to interact with potential
police witnesses and the special prosecutor . . .”; and (5) “deciding which witnesses should/should
not testify at the suppression hearing.” Doc. No. 58 at 6. Some or all of these allegations may be
the subject of future in limine motions by the defense.


                                                 8
to the content of the conversations set forth above, there are no recordings, e-mails or text messages

that corroborate Hickey’s account of these alleged discussions.             Additionally, as for the

government’s allegation that                testified that Mr. McPartland “formulated” the strategy to

have a witness commit perjury at the Loeb suppression hearing, this allegation simply cannot be

                                                              which itself is the product of grossly

improper questioning by the government, as further described below and as reflected in Exhibits

A through E, submitted in support of these motions.

       D.      The Government’s Handling of its Disclosure Obligations

               i.      The Government’s Production of Brady Material

       As set forth in our submission dated August 8, 2019, the defense has been on a 21-month

quest to obtain the Brady and Giglio material to which it is constitutionally entitled. Unfortunately,

the government has at times been lethargic, and at times downright disingenuous, in satisfying its

obligations. The defense made its Brady and Giglio requests on multiple occasions: by letter dated

November 20, 2017, at a meet and confer on August 7, 2018, in its pre-trial motions submitted in

October 2018, by letter dated March 26, 2019, and at a status conference held on April 1, 2019.

Despite these requests, the defense received no Brady or Giglio whatsoever until the government

served its letter dated April 12, 2019. See Govt’s Apr. 12, 2019 Ltr. (Ex. D to Deft’s August 8,

2019 Ltr.). At that time – less than five weeks before the originally scheduled trial date (which

had been adjourned just days before), and after standing silent on the subject for nearly 18 months

– the government disclosed the names of 35 witnesses who had potentially exculpatory

information, as well as a brief summary of the subject matter of that information.

       By e-mail dated May 2, 2019, defense counsel responded to the government’s letter of

April 12, 2019, in relevant part stating:




                                                    9
               Brady. We appreciate the government’s Brady disclosure.
               However, given the very brief descriptions provided, and the
               unavailability to the defense of many of the witnesses, we
               respectfully request that the government provide any summaries,
               reports and/or notes of these witnesses’ statements so that the
               defense can make effective use of the disclosure. The details of
               these witnesses’ statements may well be crucial in allowing the
               defense to understand, and potentially make use of, the information
               summarized in the government’s letter.              Absent that, the
               government’s disclosure, while well-intentioned, would, as a
               practical matter, be rendered all but useless to the defense.

       By e-mail dated June 10, 2019, the government advised defense counsel, in relevant part,

that it would be augmenting its prior Brady disclosure. One month later, the government provided

a supplemental Brady disclosure concerning the 35 witnesses with exculpatory information

described in its letter of April 12, 2019. See Govt’s July 8, 2019 Ltr. (Ex. E to Deft’s August 8,

2019 Ltr.). That letter provided some additional detail as to what these witnesses had recounted

to the government but, with two exceptions, did not provide any reports or notes of interviews or

grand jury testimony for these witnesses. The two exceptions were the following:

                      a.      The Emily Constant Interview Report

       First, the government disclosed with its July 8, 2019 letter an FBI 302 report of an

interview that took place March 28, 2017, with a key exculpatory witness, former Chief Assistant

District Attorney Emily Constant. See Ex. F. to Deft’s Aug. 8, 2019 Ltr. Although it was not

disclosed for over 18 months, this report contains a wealth of exculpatory material. For example,

Constant recounted to the government what transpired at a meeting at Mr. Spota’s house on June

25, 2013 (early in Burke I) – the very same day that Hickey claims to have had one of the allegedly

incriminating conversations with Mr. McPartland. According to Constant:

               CONSTANT, SPOTA, and MCPARTLAND were all in attendance
               at the meeting in SPOTA’s residence. Within a short amount of
               time, BURKE also arrived. CONSTANT stated it was possible that
               MADIGAN was also there. . . . After BURKE arrived, he (BURKE)


                                                10
               explained the situation. BURKE told the group that the FBI had
               served subpoenas on members of the SCPD in relation to the
               allegations made against him (BURKE) by LOEB.

               BURKE was extremely distraught as he (BURKE) explained the
               situation to the group. CONSTANT stated BURKE was in tears.
               BURKE continuously stated that he (BURKE) did not know why
               the ‘feds’ were doing this. BURKE surmised the Federal
               Investigation was in retaliation for BURKE’s decision to pull
               several SCPD police officers from a Federal Task Force. BURKE
               repeatedly proclaimed his (BURKE’s) innocence during the
               meeting. Finally, BURKE apologized to the group. . . . The others
               merely offered support and condolences.

Id. at 5-6.

        Constant also recounted to the government key exculpatory information as to the events

during Burke II. For example, Constant recounted Burke’s continuing denials in 2015 that he had

assaulted Loeb, and his claim that he had merely looked into the interrogation room to see if he

could identify Loeb. Id. at 9.

                       b.                            Grand Jury Testimony

        Second, the government’s July 8, 2019 letter disclosed




                                              11
       While the government’s disclosure of this                            was unduly delayed,

           testimony is disturbing for an additional reason – the highly improper tactics employed

by the government in questioning             Indeed, we respectfully submit that a fair reading of

the           transcript – as a whole – shows that the government conducted the examination not

as a search for the witness’s truth,

                                  and to neutralize an otherwise exculpatory witness.

                                                                                              The

government (1) made improper remarks and engaged in other inappropriate behavior,

          and cutting short his answers numerous times;



                                                                     (3) repeatedly elicited rank

speculation and improper opinion testimony

                                                      (4) repeatedly misstated the witness’s prior

testimony in an effort to have him “adopt” what he was being inaccurately told was his prior

testimony. In the end, over the course                       the government twisted and turned




                                               12
            testimony beyond the breaking point and, as a result, ended up with wholly

objectionable and patently unreliable testimony.

       For example, the government:




                                               13
     in order



14
to provide additional illustrative examples, we attach Exhibit A,




                                          We also attach as Exhibit B a compendium of further

examples of the improper questioning conducted by the government

Finally, we attach as Exhibits C, D and E

We respectfully ask the Court to review these materials so that Your Honor – who knows what

                                                  – may form her own view as to the propriety of

what transpired.

               ii.     The Government’s Production of Suffolk County Custodial Data

       The government has also been markedly dilatory in its production of custodial data that it

received from Suffolk County, to the point that it has violated not only the Court-imposed

discovery deadline of July 31, 2018 by nearly one year, see Doc. No. 42, but also its recent

assurance to the Court (at the June 27, 2019 status conference) that it would complete its

production of these materials by the end of July 2019. Thus, despite the fact that the indictment

in this case was filed nearly two years ago, the government’s production of these materials is

evidently still ongoing, with no end in sight.

        As is relevant to this motion, and as is outlined in the government’s letter to the defense

on this issue (Exhibit F), the government subpoenaed electronic files from the Suffolk County

Department of Information Technology over one year ago, on June 6, 2018. See Ex. F (Gov’t Aug.




                                                 15
3, 2019 Ltr.) at 2. From March 20, 2019 through May 15, 2019, the government produced

materials for nine custodians – Mr. Spota, Mr. McPartland, Burke, Constant, and Madigan; former

SCDAO employees Spiros Moustakas, Frank Guidice, and Cynthia Scezny; and former SCPD

officer Russell McCormick – from the files produced by Suffolk County to the government in

response to the subpoena. See Doc. Nos. 76, 81, 87. The government represented to the defense

at the June 27, 2019 status conference that it would produce the remaining files for these nine

custodians, which it said would consist of approximately a couple of thousand pages, within two

weeks and, in any event, no later than the end of July. The defense did not receive any of these

files until August 28, 2019. See Doc. No. 92. At that time, the government produced an additional

201,995 pages of these materials to the defense, in direct contravention of its earlier representation.

See Doc. Nos. 92, 93. (The defense reserves its right to seek additional relief with respect to this

belated and massive disclosure.)        Moreover, according to the government, more may be

forthcoming.

        In addition to this belated disclosure, on August 3, 2019, over 13 months after the

government requested the data from Suffolk County and nearly five months after the government

began producing a subset of the data, the government informed the defense – for the very first time

– that it was also in possession of electronic files for all other Suffolk County custodians for a five-

year period (from December 12, 2012 through December 31, 2017) that almost precisely overlaps

with the time period of the alleged conspiracy charged in this case. See Ex. F at 1-3. The

government simultaneously claimed that, because it did not specifically seek this additional data

in its subpoena and because it would be overly expensive to process the remaining data, the

government would not review or produce any of the information it received beyond the data for

the nine custodians whose data has already (partially) been produced. See id. In an effort to




                                                  16
minimize its burden, defense counsel asked the government whose data it received, including

which potential government witnesses had data in the production. The government initially

refused to answer the question, but later stated that 15 to 20 custodians are potential government

witnesses at trial (while continuing to refuse to reveal their names).

                                             Argument

I.     The Defense is Entitled to an Order Compelling the Disclosure of All Witness
       Statements and Grand Jury Testimony of the 35 Witnesses with Exculpatory
       Information

       The government acknowledged in its letter dated April 12, 2019 that 35 witnesses possess

potentially exculpatory information on four topics, two of which are most relevant here: (1) that

Burke denied he had assaulted Loeb and claimed that the federal investigation into the assault was

unfounded and retaliatory; and (2) that Mr. McPartland and Mr. Spota lacked knowledge that

Burke had assaulted Loeb. Both of these topics – which overlap – are of critical importance to the

defense, since it is the defendants’ position that, during the relevant time period, Burke never

admitted to Mr. McPartland or Mr. Spota, or to anyone else in their presence, that he had in fact

assaulted Loeb, and indeed Burke vociferously denied it. This is a pivotal point because the

government’s prosecution rests on the theory that both defendants knew that Burke was guilty of

the assault and took steps to help him cover the assault up. Indeed, in meetings with defense

counsel during the investigation stage, the government claimed that “everyone” knew Burke was

guilty, and scoffed at any notion that the defendants might not have known that.

       Thus, a critical issue at trial will be whether Burke openly admitted his guilt to “everyone”

– as claimed by the government – or whether he vehemently denied his guilt to just about anyone

who would listen. The government acknowledges that Burke denied his guilt to 22 witnesses it

interviewed (this is a subset of the 35). This is highly relevant exculpatory testimony and must be




                                                 17
provided to the defense in a form that may be used effectively at trial. Nonetheless, while the

government’s July 8, 2019 letter provided a thumbnail sketch of the information that each witness

has provided to the government on these subjects, the government has refused to provide any

interview reports or notes, or the grand jury testimony, of these witnesses (other than for Constant

                  Moreover, since at least some of these witnesses may not be called by the

government at trial, information for these witnesses presumably will not be provided to the defense

as 3500 material. Under these circumstances, these interview reports and notes, and grand jury

testimony, plainly constitute Brady material and should be ordered produced forthwith.

       There is no question that the exculpatory statements of these witnesses constitute Brady

material and must be disclosed. Indeed, the government has all but conceded as much by providing

the summaries to the defense under Brady and its progeny. Thus, the issue here is whether the

government can attempt to comply with its Brady obligations by providing its own high-level

summary to defense counsel, rather than the underlying witness interview reports and notes or

grand jury testimony, and then move in limine to exclude testimony regarding the subjects of the

Brady material (as the government has said it intends to do for at least some of the Brady

information provided by these witnesses). See Govt’s July 8, 2019 Ltr. (Ex. E to Deft’s August 8,

2019 Ltr.) at n.1. This is the same tactic it used with respect to the Hickey medical records. And

for largely the same reasons, the government should be required to disclose the actual witness

interview reports and notes, and grand jury testimony, of these witnesses with exculpatory

information.

       The United States Supreme Court has explained that the government’s duty to disclose

derives from:

                The special role played by the American prosecutor in the search for
                truth in criminal trials. Within the federal system, for example, we



                                                18
                have said that the United States Attorney is ‘the representative not
                of an ordinary party to a controversy, but of a sovereignty whose
                obligation to govern impartially is as compelling as its obligation to
                govern at all; and whose interest, therefore, in a criminal prosecution
                is not that it shall win a case, but that justice shall be done.’

Strickler v. Greene, 527 U.S. 263, 281 (1999) (citing Berger v. United States, 295 U.S. 78, 88

(1935)). These principles dictate prompt disclosure in this case of the requested Brady material,

for at least four reasons.

        First, while there may be certain circumstances where a summary of Brady information is

sufficient, it is always a matter for the Court’s discretion, and summaries are often insufficient

because they are, by definition, only partial disclosures. Thus, production of more complete

information is favored, and often required, to adequately discharge the government’s Brady

obligation. See U.S. Attorney’s Manual § 9-5.001 (favoring a broad view of materiality and

encouraging prosecutors to err on the side of disclosure); id. § 9-5.002 (noting that disclosure by

letter – as opposed to original source material – may be warranted where issues such as national

security are present); United States v. Triumph Cap. Group, Inc., 544 F.3d 149, 161-66 (2d Cir.

2008) (granting new trial due to Brady violation where late-disclosed proffer notes were materially

different from the government’s disclosure of the witness’s exculpatory statements, as reflected in

grand jury minutes and 302 report, and were directly at odds with the government’s theory of the

case); United States v. Wilson, 15-CR-142 (EAW) (MJR), 2017 WL 1456984, at n.4 (W.D.N.Y.

Apr. 25, 2017) (requiring production of 302 reports containing Brady material); see also United

States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002) (vacating conviction where the government withheld,

until days before trial, a memorandum which included exculpatory information); United States v.

Brown, 650 F.3d 581, 591-92 (5th Cir. 2011) (summary disclosure of non-testifying witnesses was

insufficient under Brady because the summaries did not provide full exculpatory information);




                                                  19
Blankenship v. United States, No. 5:14-cr-00244, Doc. No. 738, at 30-57 (S.D.W.V. Aug. 26,

2019) (recommending vacatur of conviction based in part on the government’s withholding of

interview memoranda for testifying and non-testifying witnesses that contained favorable

information, even where the government disclosed a 302 report, grand jury transcript and summary

of favorable information for one of the witnesses).

       Indeed, in United States v. Stevens, the trial court cautioned against the government’s use

of summaries to discharge its Brady obligations, stating: “I therefore, urge my judicial colleagues

on every trial court everywhere to be vigilant and to consider entering an exculpatory evidence

order at the outset of every criminal case, whether requested to do so or not, and to require that the

exculpatory material be turned over in a useable format because as we’ve seen in this case, the use

of summaries is an opportunity for mischief and mistake[.]” April 7, 2009 Tr. at 6-7, United States

v. Stevens, No. 08-CR-231 (D.D.C.).

       The recent opinion in United States v. Espinal, 96 F. Supp. 3d 53 (S.D.N.Y. 2015) (Chin,

J.) is also instructive on the dangers attendant to the government’s use of summaries to discharge

its Brady obligations. In that case, the court found that the government engaged in a number of

“overly aggressive” pretrial tactics, including providing “unduly late” disclosure of Brady material

and providing inadequate summaries of certain Brady material. Id. at 62-63. Specifically, the

government itself admitted that the summaries should have been fuller in order to discharge its

Brady obligations and ultimately produced the underlying grand jury testimony to the defendants.

Id. at 67. The court also found that the government’s summaries were “inadequate and misleading”

and held that “[w]hen the government discloses only part of the story and omits matters that

undercut its charges, it is not meeting its discovery obligations.” Id. at 67.




                                                 20
        Here, likewise, we respectfully submit that the summaries of exculpatory information

provided by the 35 witnesses are inadequate to discharge the government’s Brady obligations

because they do not provide sufficient information to enable the defense to make proper use of the

disclosure. For example, as to the 22 witnesses identified by the government as to whom Burke

denied that he had assaulted Loeb, the government’s submission leaves defense counsel to guess

at a host of critical questions, including: (a) In what setting did Burke say that to them? (b) Who

else was present? (c) When was the statement made? (d) Was it in the context of other relevant

statements? (e) What was the response? (f) Was there any detailed conversation on the subject?

(g) How many times did Burke make the denial? and (h) Did Burke provide any explanation why

he thought the government was alleging he assaulted Loeb or was investigating him for doing so?

Given that most of these witnesses have refused (through counsel) to speak with defense counsel

on these subjects, the defense has no meaningful way of answering any of these questions and thus

no way of determining if it would be helpful or not to call these witnesses at trial, such that the

summaries are of little, if any, use in preparing for trial.

        Second, the government’s summaries are of no evidentiary value. In contrast, relevant

portions of a grand jury transcript can be offered in evidence; as to interview reports, they can be

shown to the witness and, in appropriate cases, the author also can testify about the witness’s prior

statements. See, e.g., Fed. R. Evid. 613. For these two reasons alone, full disclosure of the

interview reports and notes, and grand jury transcripts, of the 35 witnesses should be ordered.

        Third, the underlying interview reports and grand jury minutes should be disclosed because

the government has already stated in its July 8, 2019 letter disclosing the summaries that it “intends

to move in limine to preclude the introduction of any false exculpatory statements made by Burke

to other witnesses, see Fed. R. Evid. 403 (danger of confusing the issues and misleading the jury).”




                                                   21
Gov’ts July 8, 2019 Ltr. at n. 1. The government should not be permitted to move in limine to

preclude the use of this exculpatory evidence while also keeping the full substance and context of

that information from the defense. To the contrary, the defendants must be given access to the full

versions of the statements, in order to respond adequately to the government’s motion, to explain

why Rule 403 does not justify exclusion, and to rebut the government’s claim that it was common

knowledge that Burke had in fact assaulted Loeb.

        Fourth, the production of the underlying exculpatory statements, via interview reports and

notes as well as grand jury testimony, is further warranted by the history of this case, which calls

into doubt the government’s objectivity, candor and diligence with respect to its Brady obligations.

As demonstrated above, the government has unjustifiably delayed satisfying its Brady obligations,

and even affirmatively misled defense counsel as to the full nature of the Brady material in its

possession. For example, with respect to Hickey’s mental condition, the government represented

that:

           1. The government was aware that James Burke had told people that
              Hickey was experiencing hallucinations, but there was no evidence
              to support Burke’s claims.

           2. The government had in its possession certain of Hickey’s medical
              records relating to an October 2015 hospitalization, but that those
              records were unrelated to a mental health issue, and contained
              nothing relating to mental health; and

           3. Hickey’s diagnosis was consistent with a capacity to perceive and
              remember.

See Deft’s Aug. 8, 2019 Ltr. at 6, 9 (emphasis added).

        The records the Court ordered the government to produce – now that they have been

examined by defense counsel – simply cannot be squared with the government’s representations.

Not only are the 2015 records replete with references to visual and auditory hallucinations,


                                                22
delusions and memory issues, but the October 2013 records also document chronic alcoholism and

drinking in such large quantities that Hickey developed acute pancreatitis, with Hickey described

as confused, disoriented and having impaired judgment. Indeed, as reflected in excerpts from the

medical records (Exhibit G), the 2013 records show that Hickey was drinking a bottle of wine and

a quart of vodka daily, “especially in the past year,” and that he had been “binge drinking” a bottle

of wine and a half bottle of vodka daily since February 2013 – covering the time period of some

of the most critical alleged conversations in this case. See Ex. G at Hickey Medical 000009,

000026 (highlights added). One need not be a medical expert to understand that being under the

influence of such staggeringly large quantities of alcohol can significantly affect one’s ability

accurately to perceive and remember events.

       Not only were the government’s representations to defense counsel inaccurate, but its cover

letter to the Court “summarizing” those records was also inaccurate and incomplete. See Govt’s

July 31, 2019 Ltr. For example, the government stated in its letter that Hickey “was ultimately

diagnosed with a ‘transient cerebral ischemic attack,’” id. at p. 4, inexplicably omitting that Hickey

had also been diagnosed by a psychiatrist at the hospital as suffering from “AXIS 1: delirium.”

See Ex. G at Hickey Medical 000697, 000702 (highlights added). AXIS 1 is a category of mental

disorder contained in the Diagnostic and Statistical Manual of Mental Disorders (DSM), which

includes criteria for a diagnosis of “delirium.” Thus, the government’s statement in its letter to the

Court that Hickey received “no psychiatric or psychological diagnosis” was false. See Govt’s July

31, 2019 Ltr. at 5.

       These misstatements and omissions highlight the problem of relying solely on government

“summaries” to disclose critical Brady information. Under these circumstances, the defense

should not have to rely on the government’s summaries of this critical information, but should




                                                 23
instead be provided with the original source information: reports and notes of interviews, and grand

jury testimony. Indeed, the government’s disclosure of

                            – Constant                 – makes it abundantly clear that there is no

effective substitute for disclosure of the entirety of the witnesses’ statements.

       Accordingly, we respectfully request an order requiring the government to promptly

disclose the underlying interview reports and notes, and grand jury testimony, of the 35 witnesses

identified in its April 12, 2019 Brady letter. In the alternative, although we do not think it

necessary under the circumstances, we ask that the Court undertake an in camera review, as it did

with the Hickey medical records, and order disclosure of the materials consistent with Brady. See

Contreras v. Artus, 778 F.3d 97, 114-15 (2d Cir. 2015) (stating that in camera review of documents

for Brady material should be “encouraged” because “where disclosure can make the difference

between acquittal and conviction, we have urged that the defendant’s access to potentially

exculpatory evidence should not depend solely on the representations of the government.

Supplementing the government’s assessment of materiality with the impartial view of the trial

judge, the court’s in camera inspections provides a check on the prosecution’s determinations and

helps protect the defendant’s rights to an effective defense at trial.” (internal quotations and

citations omitted)).

II.    Should the Government Seek to Use                                       at Trial, it
       Should be Precluded From Using Any Portion That Is Objectionable Under the
       Federal Rules of Evidence or Is Otherwise the Result of Improper Questioning

       As set forth above, and as detailed in Exhibits A through E, the government’s questioning

                   grand jury repeatedly crossed the line from zealous to improper. This is made

evident by the two examples set forth at length in Exhibit A, the numerous additional examples

summarized in Exhibit B, and                      included as Exhibits C, D and E. The government




                                                 24
       We assume that either the government or the defense will be calling                as a witness

at trial. In either event, the government in all likelihood will not be able

                          in a trial setting, where it is subject to judicial supervision, the rules of

evidence and standards of courtroom decorum. The government should be precluded from using

                       testimony for impeachment or as substantive evidence, or to refresh the

witness’ recollection, to the extent that the questioning it seeks to rely on is objectionable or

improper.

       It is a basic concept of evidence that even if a statement meets a hearsay exception, or is

not defined as hearsay (such as a prior inconsistent statement made under oath under Rule

801(d)(1)), the statement must still satisfy the rules of evidence in order to be admitted. Indeed,

when an out-of-court statement is offered before the jury, the Court must assure itself that (a) the

statement is admissible as non-hearsay or under an exception to the hearsay rule, and (b) the

statement is otherwise admissible and satisfies the basic rules of evidence – including but not

limited to relevance, probity, prejudice and first-hand knowledge. See United States v. Lang, 589

F.2d 92, 97-98 (2d Cir. 1978) (reversing conviction because, notwithstanding the admissibility of

the statement as an exception to the hearsay rule under Rule 804(b)(3), the statement was

inadmissible under Rule 602, which requires personal knowledge); Shows v. M/V Red Eagle, 695

F.2d 114, 118 (5th Cir. 1983), abrogated on other grounds, Green v. Boc Laundry Mach. Co., 490

U.S. 504 (1989) (affirming district court’s preclusion of Rule 801(d)(1) statement under Rule 403);




                                                 25
United States v. Gerard, 507 Fed. Appx. 218, 222 (3d Cir. 2012) (finding no abuse of discretion

where underlying statement satisfied both Rules 801(d)(1)(A) and 602); United States v. Ferguson,

246 F.R.D. 107, 119 (D. Conn. 2007) (precluding Rule 801(d)(2) testimony because its probative

value was outweighed by the danger of unfair prejudice); United States v. Gotti, 457 F. Supp. 2d

395, 402 (S.D.N.Y. 2006) (finding statements qualified under Rule 804, but excluding the

statements under Rules 403 and 410). Indeed, as the Advisory Committee notes to Rule 803 state:

“In a hearsay situation, the declarant is, of course, a witness, and neither this rule nor Rule 804

dispenses with the requirement of firsthand knowledge.” Fed. R. Evid. 803 (quoting Advisory

Committee notes). In fact, in Lang, the government “concede[d] that Rule 602 applies to

statements offered pursuant to Rule 804.” Lang, 589 F.2d at 98.

       Under the facts presented here,

                                                                   At trial, the government should

be precluded from offering or using any such improperly-derived testimony as it would violate the

rules of evidence, lead to jury confusion under Rule 403, and would reward the government’s

improper questioning before the grand jury.

       As set forth in Exhibit A, the government’s examination of



                                                     And, as set forth in Exhibits, B, C, D and E,

the rest of the examination was hardly any better. The witness was badgered; his prior testimony

was repeatedly misstated; the questions unnecessarily injected the thoughts and views of the

prosecutor; and the questions improperly called for opinion testimony

                                    While a prosecutor may be able to employ these tactics in the

secrecy of the grand jury room – where there is no judge, no defense lawyer and the rules of




                                                26
evidence do not apply – that does not transform the examination into admissible testimony at trial,

where judicial oversight exists, defense lawyers are present and the rules of evidence do apply.

Accordingly, we move in limine to preclude the government from using all objectionable portions

of the                                 at trial, as set forth in Exhibits A and B.

III.     The Defense is Entitled to Disclosure of all Giglio and 3500 Material, as well as
         Witness and Exhibit Lists, at least 45 Days Before Trial

         The defense previously moved for the disclosure of all Giglio and 3500 material at least 30

days before trial. See Doc. No. 61-1 at 18–20. However, the government’s recent disclosures have

made clear that production of the Giglio and 3500 material in this case only 30 days before trial

will be plainly inadequate for the defense to effectively prepare for trial and for the Court to ensure

an orderly and fair trial. Accordingly, the defense now asks the Court to direct the government to

produce these materials at least 45 days before trial, so that the defense may make effective use of

the information through further investigation, likely motions in limine and at trial.

         The volume of Giglio and 3500 material in this case is potentially enormous. The volume

of such material with respect to Hickey alone will be very substantial, and is instructive. The

government has produced nearly 800 pages of medical records that call Hickey’s ability to

accurately perceive and recall events into question. This disclosure alone will require further

investigation by the defense, including expert consultations, and will likely result in additional

motion practice before the Court concerning its admissibility. And that is just what the government

has disclosed so far. The government has represented that it will collect and produce Hickey’s

Internal Affairs files and personnel records, to the extent required by Brady and Giglio, but the

defense has not yet received any of these materials. Nor has the government yet disclosed any of

the statements made by Hickey during the thirteen government interviews (resulting in fifteen

reports, according to the government) that have occurred to date. If the government’s prior



                                                  27
productions are any guide, these remaining documents will be voluminous and detailed, will

require careful study and investigation by the defense, and may well spur additional motion

practice.

       This volume of material is just the tip of the iceberg. The government has represented that

its case will be far more sprawling than just Hickey, potentially including (according to the

government’s bail letter) “dozens of witnesses.” See Doc. No. 2 at 3. Indeed, just two weeks ago,

the government represented that at least 15 to 20 current or former Suffolk County employees are

expected to testify at trial. And this does not include other law enforcement officials, civilian

witnesses or the government’s expert. The defense will need adequate time to review the Giglio

and 3500 material for all of these witnesses, and to file any appropriate in limine motions.

       We respectfully submit that 45 days is the minimum time necessary to allow the defense

to make effective use of these materials. Beyond the sheer number of witnesses and the expected

volume of their prior statements, the defense can only speculate as to whom most of these

witnesses are. But based on the government’s search warrant applications, which are the most

detailed descriptions of the government’s allegations provided thus far, only a small handful of

potential witnesses allegedly had direct contact with Mr. McPartland or Mr. Spota when the

government’s investigation of the Loeb assault was discussed. Thus, we expect that many

witnesses’ accounts of Mr. McPartland’s or Mr. Spota’s alleged involvement may be attenuated

or non-existent. This will undoubtedly require extensive in limine motion practice, given that the

defense will identify and seek to exclude testimony that is irrelevant, confusing, cumulative,

unfairly prejudicial or otherwise inadmissible.

       Second, many of these witnesses are likely to be local law enforcement officials with

substantial records that may require production under Giglio, including Internal Affairs files and




                                                  28
personnel records. Indeed, the government has previously represented to the defense that it has “a

lot” of Giglio material for these witnesses. In addition, based on the length of the government’s

several-year investigation; the number of interviews it conducted of Hickey; and

                             grand jury testimony

                    the government is almost certainly in possession of a significant number of

lengthy statements by many of its other witnesses as well. Given the safe assumption that the

government’s remaining witnesses have even a fraction of the materials produced for Hickey, the

defense will require at least 45 days to review those materials, conduct appropriate follow-up

investigation, prepare in limine motions and effectively make use of them at trial.

       Additionally, given the large number of potential witnesses and more than one million

pages of documents and e-mails already provided, the government should be directed to produce

its exhibit lists at least 45 days prior to trial. Indeed, although the government’s Rule 16

productions have been ongoing for nearly two years, the government has still not completed its

Rule 16 productions despite the fact that the Court imposed a discovery deadline of July 31, 2018

at a status conference in June 2018, see Doc. No. 42, and despite the fact that the government

represented to the Court at the June 27, 2019 status conference that it would complete its

production by the end of July 2019 (a representation it has since violated). This belated and

incomplete production of discovery to the defense, as well as the sheer volume of discovery

produced – including over one million pages of documents and dozens of hours of audio recordings

– has left the defense searching for needles in a haystack. In order to ensure a fair and orderly

trial, the government must be required to identify the exhibits it actually intends to rely on as least

45 days before trial.




                                                  29
       Finally, to the extent the government is directed to disclose all Giglio and 3500 material at

least 45 days before trial, it should also be directed to disclose at the same time the identities of

witnesses it intends to call at trial but for whom there is no Giglio and 3500 material. This request

replicates the parallel treatment of Giglio, 3500 material, witnesses and exhibits reflected in the

defense’s initial motion, see Doc. No. 61-1 at 18–20, and would provide the defense the time

necessary to effectively prepare for trial with respect to these witnesses as well.

       For these reasons, the Court should direct the government to disclose all Giglio and 3500

material, and its exhibit list, at least 45 days prior to trial, see Doc. No. 61-1 at 19–20 (collecting

cases), and to identify any of its potential trial witnesses for whom there is no Giglio and 3500

material at the same time.

IV.    The Defense is Entitled to Disclosure of all Rule 16, 3500, Brady and Giglio Material
       Contained in Data Produced to the Government by Suffolk County

       By its August 3, 2019 letter, the government seeks to avoid its obligations under Rule 16,

the Jencks Act, Brady and Giglio by asserting that it is not in possession, custody or control of

electronic files that were produced to the government by Suffolk County in response to a

government-issued subpoena, simply because more files were produced than the government

requested. Gov’t Aug. 3, 2019 Ltr. at 1-3. There is simply no such limitation in Rule 16, the

Jencks Act, Brady or Giglio. Moreover, the government has acknowledged to defense counsel

that these files include materials of 15 to 20 potential government witnesses, making it highly

likely that the files contain, at a minimum, additional Rule 16 and 3500 material. Indeed, based

on the government’s prior Brady disclosures, it is very likely that the files include Brady and/or

Giglio material as well.

       Rule 16 requires the government, upon request, to permit a defendant to inspect and copy

an item material to the preparation of the defense “if the item is within the government’s



                                                  30
possession, custody or control.” Fed. R. Crim. P. 16(a)(1)(E). Courts have read “possession,

custody or control” to extend broadly, including beyond actual possession. See United States v.

Stein, 488 F. Supp. 2d 350, 363 (S.D.N.Y. 2007) (“It . . . is not surprising that every circuit to have

considered the question has held that ‘control’ under the federal rules of procedure includes the

legal right to obtain the documents in question.”); id. at 361 (“The term ‘control’ is broadly

construed.”) (internal citation omitted). Under the Jencks Act, the government bears a separate

obligation to provide a defendant with “any statement . . . of the witness in the possession of the

United States which relates to the subject matter as to which the witness has testified.” 18 U.S.C.

§ 3500(b). Here too, courts have broadly construed the meaning of “possession.” See United

States v. Bin Laden, 397 F. Supp. 2d 465, 483–84 (S.D.N.Y. 2005) (citing United States v.

Bufalino, 576 F.2d 446, 449 (2d Cir. 1978)).

       In addition, under Brady and Giglio, the government must disclose to a defendant

information in its actual or constructive possession. See, e.g., United States v. Bagley, 473 U.S.

667, 68182 (1985). The government bears the responsibility of determining whether it is in actual

or constructive possession of Brady material, Kyles v. Whitley, 514 U.S. 419, 437 (1995), and that

obligation is interpreted broadly, Parker v. Herbert, No. 02-CV-037, 2009 WL 2971575, at *58

(W.D.N.Y. May 28, 2009), such that the government is “presumed . . . to have knowledge of all

information gathered in connection with [its] investigation of the case,” United States v. Avellino,

136 F.3d 249, 255 (2d Cir. 1998); see also, e.g., United States v. Payne, 63 F.3d 1200, 1208 (2d

Cir. 1995) (same); United States v. Coppa, 267 F.3d 132, 140 (2d Cir. 2001) (the government must

disclose Brady material “in its files and in the files of related agencies reasonably expected to have

possession of such information”); Parker, 2009 WL 2971575 at *41 (“[A] number of courts have

found that prosecutors ‘suppressed’ evidence by failing to search for background information . . .




                                                  31
that is readily available through routine investigation of the prosecution’s files or the files of other

government agencies.”).

        The government’s refusal to review the Suffolk County custodial data and produce Rule

16, 3500, Brady and Giglio material is squarely inconsistent with each of these obligations. As an

initial matter, the government has conceded that the files at issue were produced to the government

in response to a government-issued subpoena. Thus, there can be no serious dispute that the

government “gathered [the files] in connection with [its] investigation of the case,” see Avellino,

136 F.3d at 255; Payne, 63 F.3d at 1208, and that the files are in the possession, custody and

control of the government. The government insinuates that it is not in actual possession of the

files because the files are now housed with a government-controlled contractor. See Gov’t Aug.

3, 2019 Ltr. at 2 (asserting that it “has not sought, obtained or reviewed” the files and that it has

no intention “to seek actual possession”). This hyper-technical argument is specious: if the

government may be required in appropriate circumstances to obtain and review files from other

government agencies, it is plainly required to obtain and review files from its own contractor,

particularly when (as is evident from the government’s letter) the government sent the files to the

contractor, paid the contractor to process other custodians’ files, and directed the contractor as to

what portions of the files to locate, process and produce. And while the government claims that

its “permissible access to [the files] is questionable at best,” id. at 1, it does not cite any legal limit

to its ability to access these files – or, at the very least, files of individuals of relevance to this case.

        Moreover, the government is aware that these files almost certainly contain materials that

must be disclosed under Rule 16, the Jencks Act, Brady and/or Giglio. The government has

conceded that the files contain materials of 15 to 20 potential government witnesses. As noted

above, the government must disclose “any statement . . . of the witness in the possession of the




                                                     32
United States which relates to the subject matter as to which the witness has testified” under the

Jencks Act.     It is inconceivable that the government has collected five years’ worth of

communications for 15 to 20 potential witnesses but not one of those communications relates to

the subject matter of their anticipated testimony. Indeed, the government has already recognized

that materials from the very same set of Suffolk County files are material to preparing the defense

by citing Rule 16 as the basis for its production of a subset of these files (i.e., files of the nine

above-named custodians) to the defendants. See Doc. Nos. 76, 81, 87 at 1.

       It is just as likely that the files contain Brady and/or Giglio material. First, the government

has already identified 35 witnesses with exculpatory information – nearly all of whom were

Suffolk County employees during the period for which the government has received custodial data.

Gov’t Apr. 12, 2019 Ltr.; Gov’t July 8, 2019 Ltr. Thus, the likelihood that exculpatory or

impeachment information is in the custodial data produced to the government is high. Second, as

noted above, Hickey’s credibility will be central to the trial of this case, and there is reason to

believe that his credibility is highly suspect. See, e.g., Gov’t July 31, 2019 Ltr. Hickey was a

member of the SCPD throughout the period for which the government has Suffolk County data,

and it is therefore likely that the government is now in possession of five years’ worth of his

electronic data. There is no basis in Brady or Giglio (or Rule 16 or the Jencks Act) to permit the

government to ignore the potential for exculpatory, impeaching or otherwise relevant information

in Hickey’s files. See, e.g., Kyles, 514 U.S. at 439 (stating that “prudent prosecutor[s]” will resolve

questions in favor of disclosure) (quoting United States v. Agurs, 427 U.S. 97, 108, (1976)).

       The only reason why the defense cannot make the same particularized showing for

potential government witnesses other than Hickey is because the government has refused the

defense’s request for their names, claiming that it is not prepared to provide a (partial) witness list




                                                  33
at this time. Putting aside the seemingly specious nature of this refusal – less than three months

before trial, in a case that has been pending for nearly two years – the government surely cannot

evade its constitutional, statutory and rule-based disclosure obligations by keeping this information

a secret. More to the point, the Court should not countenance the government’s highly selective

approach to its discovery obligations here: reviewing and producing electronic data of nine

custodians from Suffolk County’s files – including data of the defendants and several of their

apparent 3 alleged co-conspirators – but refusing to do the same for many of its own witnesses,

from the very same data source. See Parker, 2009 WL 2971575 at *44 (finding “it significant that

Kyles rejected the compartmentalized, ‘hear no evil, see no evil, speak no evil’ approach urged by

the prosecution”).

       In an effort to escape its disclosure obligations, the government makes much of the fact

that it received more data from Suffolk County than it requested. But that fact does not change

the legal implications of its possession, custody and control over these materials, and the

government cites no case law supporting its position. The government cites United States v.

Hutcher, 622 F.2d 1083 (2d Cir. 1980) and United States v. Canniff, 521 F.2d 565 (2d Cir. 1975),

but neither supports the government’s position. In Hutcher, the government’s failure to produce

affidavits that were filed in a bankruptcy proceeding was determined not to be a disclosure

violation because the affidavits were in the possession of the bankruptcy court and were not subject

to the government’s control. 622 F.2d at 1088. Similarly, in Canniff, the government’s failure to

produce a pre-sentence report prepared by the United States Probation Office was not a disclosure

violation because the Probation Department is an arm of the judiciary and is thus not subject to the



3
 We say “apparent” since the government has refused the defense’s request for a list of the persons
whom it contends are co-conspirators. See Doc. No 60-1 at 10-16.


                                                 34
prosecution’s control. 521 F.2d at 573. Hutcher and Canniff therefore stand for the proposition

that documents in the possession of another branch of government that is not controlled by the

government cannot be attributed to the government. They say nothing about the facts here – where

documents were produced to the government and are in the physical possession of a contractor

controlled by the government.

       The government also cites United States v. Avellino, 136 F.3d 249 (2d Cir. 1998) and

United States v. Ruiz, 536 U.S. 622 (2002), but these cases also do not support the government’s

position. In Avellino, the court decided the Brady issue on materiality grounds and thus did not

reach the question of knowledge – but noted that “troublesome questions” concerning the

government’s knowledge (which it denied) of Brady material likely would have merited remand

if the information had been material. 136 F.3d at 256. In Ruiz, the Court merely held that

impeachment evidence need not be produced prior to a guilty plea. See 536 U.S. at 628-33. Yet

in so doing, it reinforced the fundamental role that impeachment evidence serves to guarantee a

fair trial. Id. These cases do not support the government’s position here.

       Finally, the government asserts that the financial cost of complying with its discovery

obligations would be too high. That is simply not a permissible ground for the government to

refuse to comply with its discovery obligations. See Stein, 488 F. Supp. 2d at 364 (“The plain

language of Rule 16 makes clear that documents material to defense that are within the

government’s control are producible. That the government . . . might regard compliance with the

rule . . . to be inconvenient warrants no different conclusion.”); United States v. W.R. Grace, 401

F. Supp. 2d 1069, 1079 (D. Mont. 2005) (“The prosecutor’s obligation to seek out exculpatory

evidence in the government’s possession is not tempered by considerations of reasonableness or

undue burden.”); United States v. McVeigh, 954 F. Supp. 1441, 1450 (D. Colo. 1997) (stating that




                                                35
a Brady violation “is not excused by inconvenience, expense, annoyance or delay. Determining

materiality of information discoverable under Rule 16 or required to be produced under Brady

must not be made according to a cost benefit analysis.”).

       Accordingly, we respectfully seek an order requiring the government to comply with its

disclosure obligations by reviewing the electronic files of the 15 to 20 potential government

witnesses whose data is in the government’s possession, custody or control and producing all

materials required to be produced pursuant to Rule 16, the Jencks Act, Brady and/or Giglio.

V.     The Government Should Be Compelled to Produce James Burke’s Statements
       Regarding James Hickey’s Mental Health

       The defense has requested, and the government has declined to provide, any statements

made by Burke concerning Hickey’s mental or emotional condition; hospitalizations or other

treatment relating to Hickey’s use of alcohol, pancreatitis or his mental condition; or any attempt

or claimed attempt by Hickey to commit suicide, regardless of whether or not the government

contends that any such statements by Burke were credible or accurate. Such statements would

constitute Brady and Giglio information and, to the extent such statements were made, the

government should be ordered to produce the statements promptly.

       If Burke made such statements, the statements plainly must be produced. As numerous

courts have held, including in this circuit, information calling into question the mental health,

condition or capacity of a government witness must be produced under Brady and/or Giglio. See,

e.g., Def. Aug. 8, 2019 Ltr. at 13–17 (collecting cases); United States v. Golyansky, 291 F.3d 1245,

1248 (10th Cir. 2002) (requiring production of information concerning key witness’s mental health

history); United States v. Lauderdale, 5:15-cr-00012, 2015 U.S. Dist. LEXIS 151189, *4-5 (N.D.

Cal. Nov. 5, 2015) (mental health reports); United States v. Swain, No. S4 08 Cr. 1175, 2011 U.S.

Dist. LEXIS 92639, *26 (S.D.N.Y. Aug. 16, 2011) (psychiatric impairment); United States v. Anh



                                                36
The Duong, CR 01-20154, 2010 U.S. Dist. LEXIS 21754, *4 (N.D. Cal. Feb. 9, 2010) (mental

health records); United States v. Stillo, 91 CR 795-1-2, 1992 U.S. Dist. LEXIS 15595, * 9 (N.D.

Ill. Oct. 9, 1992) (psychiatric disorder); United States v. Swano, 91 CR 477-02-03, 1992 U.S. Dist.

LEXIS 7554, *36 (N.D. Ill. June 1, 1992) (psychological or psychiatric history). While the

government has been compelled to disclose Hickey’s records for two hospitalizations, in 2013 and

2015, statements by Burke may add crucial context to the records, including with respect to

Hickey’s ability to accurately perceive and recall events relevant to this case – particularly with

respect to events that occurred outside the time periods of Hickey’s hospitalizations or that may

not be reflected in the disclosed medical records.

       Moreover, the government must produce Burke’s statements even if the government does

not credit the statements. It is axiomatic that the government’s assessment of the credibility of

favorable information is immaterial under Brady and Giglio. See, e.g., Smith v. Cain, 565 U.S. 73,

76 (2012) (rejecting government’s arguments as to why jury “could” have discounted undisclosed,

favorable statements); Dennis v. Pennsylvania Department of Corrections, 834 F.3d 263, 306-07

(3d Cir. 2016) (en banc) (“[M]aking Brady disclosure depend on a prosecutor’s own assessment

of evidentiary value, as opposed to the benefit to defense counsel, is anathema to the goals of

fairness and justice motivating Brady.”); Campbell v. Maryland, 769 F.2d 314, 318 (6th Cir. 1985)

(“[W]here information has been specifically requested by the defense, the subjective evaluation of

that information’s evidentiary value is not for the prosecutor to make.”); Lindsey v. King, 769 F.2d

1034, 1040 (5th Cir. 1985) (“It was for the jury, not the prosecutor, to decide whether the contents

of an official police record were credible, especially where – as here – they were in the nature of

an admission against the state’s interest in prosecuting [the defendant].”).




                                                 37
       Finally, even assuming arguendo that the statements Burke made were false, they would

constitute Brady and/or Giglio material with respect to Burke and must be disclosed on that basis.

Federal Rule of Evidence 806 provides that “[w]hen a hearsay statement – or a statement described

in Rule 801(d)(2) . . . (E) [governing co-conspirator statements] – has been admitted in evidence,

the declarant’s credibility may be attacked . . . by any evidence that would be admissible for those

purposes if the declarant had testified as a witness.” Fed. R. Evid. 806. Thus, if statements by

Burke are introduced at trial – as we fully expect they will be – the defense would be permitted to

impeach Burke’s credibility, including by introducing false or inconsistent statements by him. See,

e.g., United States v. Friedman, 854 F.2d 535, 570 n. 8 (2d Cir. 1988) (suggesting that extrinsic

evidence concerning a non-testifying declarant’s character for truthfulness may be admissible

under Rule 806, since that Rule applies “when the declarant has not testified and there has by

definition been no cross-examination, and resort to extrinsic evidence may be the only means of

presenting such evidence to the jury”); United States v. Uvino, 590 F. Supp. 2d 372, 374 (E.D.N.Y.

2008) (admitting extrinsic evidence to impeach statements made by non-testifying declarants);

United States v. Stewart, 907 F.3d 677, 687 (2d Cir. 2018) (“A hearsay declarant may be

impeached by showing that the declarant made inconsistent statements, based upon the theory that

such a declarant is in effect a witness and therefore his credibility should in fairness be subject to

impeachment as though he had in fact testified.” (internal quotation marks and alterations

omitted)).

       Accordingly, we respectfully seek an order directing the government to promptly disclose

any statements made by Burke concerning Hickey’s mental health, condition or capacity.




                                                 38
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                :
UNITED STATES OF AMERICA,                                       :
                                                                :
                                                                :
         vs.                                                    : 2:17-cr-0587 (JMA)
                                                                :
CHRISTOPHER McPARTLAND and                                      : 5HTXHVWWREHILOHGXQGHUVHDO
THOMAS J. SPOTA,                                                :
                                                                :
                           Defendants.                          :
                                                                :
---------------------------------------------------------------X


     AFFIRMATION OF LARRY H. KRANTZ IN SUPPORT OF DEFENDANTS’ JOINT
                    SUPPLEMENTAL PRETRIAL MOTIONS

        Larry H. Krantz, an attorney duly admitted to practice in the courts of the State of New

York, hereby affirms under penalty of perjury as follows:

        1.      I am the attorney for the Defendant Christopher McPartland in this matter, and

submit this affirmation in support of defendants’ joint supplemental pretrial motions.

        2.      Attached hereto as Exhibit A is an analysis of portions of the grand jury testimony

of

(together, “Testimony”).

        3.      Attached hereto as Exhibit B is a true and correct copy of certain excerpts of

             Testimony.

        4.      Attached hereto as Exhibit C



        5.      Attached hereto as Exhibit D
       6.      Attached hereto as Exhibit E



       7.      Attached hereto as Exhibit F is a true and correct copy of the government’s August

3, 2019 letter to defense counsel.

       8.      Attached hereto as Exhibit G is a true and correct copy of certain excerpts of James

Hickey’s medical records, produced by the government to defense counsel on August 16, 2019,

with highlighted portions added.



Dated: August , 2019
       New York, NY




                                                            ____/s/ LHK__________________
                                                            Larry H. Krantz
                                                            Krantz & Berman LLP
                                                            747 Third Avenue, 32ndFloor
                                                            New York, New York 10017
                                                            212-661-0009

                                                            Counsel for Defendant Christopher
                                                            McPartland




                                                2
          Exhibit A

5HTXHVWWREHILOHGXQGHUVHDO
           Exhibit B

(Request to be filed under seal)
          Exhibit C

5HTXHVWWREHILOHGXQGHUVHDO
          Exhibit D

5HTXHVWWREHILOHGXQGHUVHDO
          Exhibit E

5HTXHVWWREHILOHGXQGHUVHDO
          Exhibit F

5HTXHVWWREHILOHGXQGHUVHDO
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JJD:LTG/JLG                                       610 Federal Plaza
F. #2018R00279                                    Central Islip, New York 11722



                                                  August 3, 2019

By E-mail

Larry H. Krantz, Esq.
lkrantz@krantzberman.com

Bradley Gershel, Esq.
gershelb@ballardspahr.com

Lisa Cahill, Esq.
lcahill@krantzberman.com

Alan M. Vinegrad, Esq.
avinegrad@cov.com

Erin K. Monju, Esq.
emonju@cov.com


                Re:   United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Counsel:

               We write to inform you of the existence of certain electronic documents and
materials that may be viewed as being constructively in the Government’s possession,
custody and control. As set forth herein, although these materials were produced by a state
entity in response to a subpoena duces tecum, they are very clearly well beyond the scope of
the materials sought by the subpoena; therefore, the Government’s permissible access to
them is questionable at best. Furthermore, for the reasons stated below, the Government
submits that it has no obligation pursuant to Rule 16, Federal Rules of Criminal Procedure;
Brady v. Maryland, 373 U.S. 83 (1963), and its progeny; Giglio v. United States, 405 U.S.
150, 154 (1972), and its progeny; and/or the Jencks Act, 18 U.S.C. § 3500, to obtain, review,
and produce these materials. See, e.g., United States v. Hutcher, 622 F.2d 1083, 1088 (2d
Cir. 1980) (“Clearly the government cannot be required to produce that which it does not
control and never possessed or inspected.” (citation omitted)).

               By way of background, the government issued a subpoena duces tecum, dated
June 6, 2018, to the Suffolk County Department of Information Technology (“SCDIT”),
seeking, in substance, the electronic files of nine custodians – namely, Thomas Spota,
Christopher McPartland, Spiros Moustakis, Emily Constant, Frank Guidice, James Burke,
William Madigan, Russell McCormick, and Cynthia Scezny – for the time period beginning
December 14, 2012 up through and including December 31, 2017. Those materials have
been, and continue to be, produced to you on a rolling basis via a third party data hosting and
processing company (the “Contractor”).

                However, due to the antiquated nature of Suffolk County’s backup servers,
where these materials were archived and stored, SCDIT was unable to segregate the
electronic files of only these nine subpoenaed custodians. Therefore, in order to comply with
the subpoena, SCDIT provided to the government the electronic files – in the form of
“backup tapes” – of all custodians/users on their system for the time period requested. This
data was massive, comprising approximately 159 backup tapes, which the Government was
unable to process in-house. As you know, the Government has gone to great lengths, at
tremendous expense, to obtain the subpoenaed materials for the nine specified custodians,
engaging the services of the Contractor in order to decrypt all of the backup tapes, locate the
subpoenaed accounts/custodians/users on each backup tape, extract the specific materials,
and de-duplicate and convert that data.

               In providing these backup tapes to the Contractor for processing, as described
above, the Government requested, and has received, only the electronic data of the nine
subpoenaed custodians. Put another way, the Government has not sought, obtained or
reviewed – and does not intend to seek, obtain or review – the electronic data of any
additional custodians or accounts – including for any potential Government witnesses – that
may be contained on the backup tapes that have been provided by SCDIT.

               Because the government may be deemed to have constructive possession of
these electronic materials, we are informing you of their existence, and of our intention not to
seek actual possession of any SCDIT materials that are beyond the scope of those requested
by the June 6, 2018 subpoena. The Government does not view these materials as
discoverable under Rule 16, Brady, Giglio, and/or the Jencks Act. The Government’s
disclosure obligations are not limitless. See United States v. Ruiz, 536 U.S. 622, 629 (2002)
(“[T]he Constitution does not require the prosecutor to share all useful information with the
defendant.”). Rather, the duty to disclose favorable evidence to the accused is an obligation
that extends only “to material evidence … known to the prosecutor.” United States v.



                                               2
Avellino, 136 F.3d 249, 255 (2d Cir. 1998) (emphasis added). The Second Circuit has held
that the Government “cannot be required to produce that which it does not control and never
possessed or inspected.” United States v. Canniff, 521 F.2d 565, 573 (2d Cir. 1975); see also
Hutcher, 622 F.2d at 1088 (“We reject … a notion of ‘possession’ which is so elastic as to
embrace materials that the prosecution never had in its files, never inspected, and never knew
about.”).

               Finally, please be aware that the estimate provided by the Contractor for the
processing of electronic data related to additional custodians on these backup tapes is
approximately $175,000.00. Based on the Government’s experience to date with the
Contractor’s preliminary estimates, we believe this number will be only a fraction of the
actual costs associated with the processing, production and/or hosting of this data.

              Please let us know if you wish to discuss this issue further.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:       /s/
                                                   John J. Durham
                                                   Lara Treinis Gatz
                                                   Justina L. Geraci
                                                   Assistant U.S. Attorneys
                                                   (631) 715-7851/-7913/-7835


cc:    The Honorable Joan M. Azrack, U.S.D.J. (by Hand)




                                               3
         Exhibit G

5HTXHVWWREHILOHGXQGHUVHDO
